—In an action to foreclose a mortgage, the defendants appeal from an order of the Supreme Court, Westchester County (Donovan, J.), entered March 2, 1993, which, inter alia, denied their motion to vacate a judgment of foreclosure and sale entered March 10, 1992, upon their default.
Ordered that the order is affirmed, with costs.
Under the facts of this case, the Supreme Court providently exercised its discretion in denying the defendants’ motion to set aside their default (see, Beila Assocs. v 27-29 W. 181 St. Assocs., 205 AD2d 320).
We have reviewed the defendants’ remaining contentions and find them to be without merit. Sullivan, J. P., Rosenblatt, Copertino and Hart, JJ., concur.